DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 06/27/2022 and 07/13/2022 have been entered.

Response to Arguments
Applicant’s arguments, see Responses filed 07/13/2022 and 06/27/2022, along with the documentary evidence provided 07/13/2022, with respect to claim terminology, have been fully considered and are persuasive.  The objections of claims 1, 5, 7-9, 11, 15 and rejections of claims 2, 8, 9, 11-15, 17, 18 under 35 U.S.C. §112(b) have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pierre Campanac (Reg. No. 70,093) on July 21, 2022.
The application has been amended as follows: 
A) Claim 2, lines 1-2, the phrase “the first buoy has a lower hydrostatic stiffness with respect to heave and is heavier than the second buoy” is amended to: —the first buoy has a lower hydrostatic stiffness with respect to heave than the second buoy and the first buoy is heavier than the second buoy—.
B) Claim 4, line 4, the phrase “programmed to monitor sea state” is amended to: —programmed to monitor a sea state—.
C) Claim 8, the claim is amended as follows:
8.  (currently amended)  The wave energy converter of claim 1, further comprising:
a first shaft being coupled to a first bar of the linkage at a first connection point of the linkage 
a second shaft being coupled to a second bar of the linkage at a second connection point of the linkage 
a differential gear having a first input shaft coupled to the first bar via the first shaft, a second input shaft coupled to the second bar via the second shaft, and an output shaft coupled to another electric generator.
D) Claim 9, line 6, the phrase “pumps is combined” is amended to: —pumps [[is]] are combined—.
E) Claim 14, line 3, the phrase “to monitor sea state” is amended to: —to monitor a sea state—.

Reasons for Allowance
Claims 1-9, 11-18, including the amendments made hereinabove, are allowed.
An examiner’s statement of reasons for allowance was given in the previous, Final Office Action of 04/14/2022, and is repeated hereinbelow for completeness.
Regarding claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations (emphasis highlighting features which, in combination, do appear to distinguish the claimed invention from the prior art), a dual-point absorber, wherein the dual-point absorber includes a first buoy, a second buoy, and a power take-off, the second buoy being capable of a movement relative to the first buoy, the power take-off being coupled to the first buoy and the second buoy and configured to transmit the movement to an electric generator; 
a linkage connected to the first buoy of the dual-point absorber, wherein the linkage is capable of being further connected to an above-water installation, wherein the linkage is capable of moving relative to the above-water installation; and 
an other power take-off, the other power take-off being coupled to the linkage;
wherein the linkage and the other power take-off are configured to reduce, in use, a heave movement of the first buoy that is caused by waves.
Regarding claim 11, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method of converting wave energy into electric energy using a dual-point absorber as described in the claim comprising features as discussed above regarding, mutatis mutandis, claim 1.
Regarding claims 2-9, 16; and claims 12-15, 17-18; they are dependent on claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
July 21, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832